DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the artificial foot comprises the braking part". There is insufficient antecedent basis for this limitation in the claim. Examiner believes that this claim should instead read “The assistance device according to claim 4” rather than “The assistance device according to claim 1”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over KR 10-2008-0075251 A (Min)
Claim 1:  Min teaches an assistance device to assist a joint motion of a lower limb (paragraph 0032, active type ankle-foot orthosis for the prevention of foot drop and stability in walking), comprising: a driving part (driving part 300) which comprises a motor (Fig. 4, motor 320) and a transmission mechanism to change a speed of the motor (paragraph 0063, motor control 240 controls rotation quantity and rotation direction of the motor 320), and converts a rotational motion of the motor into a linear motion (paragraph 0065, rotary motion of motor is changed to the linear motion with the ball screw and ball nut); an elastic part (compression spring 365) which alleviates an impact from an object through a foot part (foot part 30) and accumulates an impact force or self-gravity by compression (paragraph 0065, compressed spring atrophies generated impact) and releases an accumulated energy by stretching to apply an energizing force for motion assistance (paragraph 0065, energy from compressed spring is returned to gait cycle); and a crank mechanism which is provided between the driving part and the foot part (connector 380), and converts the linear motion to a rotational motion (linear motion of the springs is translated into rotational motion about the ankle joint  connector) while changing a deceleration coefficient according to an ankle angle 
Claim 2: Min further teaches a control part (Fig. 1, motor controller 240) which adjusts torque of the motor by estimating a moving situation of a user within a walking cycle and controlling the driving part according to an estimated moving situation (paragraph 0063, motor controller controls rotation of motor according to the walk period, or gait cycle, detected by operation processing unit 230.
Claim 3: Min further teaches a sensor (Fig 3. sensor unit 100) which detects a relationship between the assistance device and the object and outputs a signal (paragraphs 0057 and 0059, resistance sensor detects contact on the foot supporting part and sends signal to control unit 200) wherein the control part analyzes the signal from the sensor and estimates the moving situation (operating processing unit 230 detects the walk cycle, i.e. stage of the gait cycle, based on the sensor signal).
Claim 8: Min further teaches the elastic part comprises at least any of: a first elastic member provided between the transmission mechanism and the crank mechanism; and a second elastic member provided between the driving part and the foot part (compression spring 365 is placed between motor 320 and foot part 30) in parallel with the crank mechanism (Fig. 4, compression spring 365 is in parallel with connector 380).
Claim 9: Min further teaches an ankle part connected to the crank mechanism and transmitting a rotational motion by the crank mechanism to the foot part, wherein the second elastic member comprises at least any of: a first parallel spring provided between the driving part and the ankle part (compression spring 365 is located between the driving part and ankle part) and a second parallel spring provided between the ankle part and the foot part. 
Claim 11:  Min further teaches a control method of an assistance device to assist a joint motion of a lower limb (paragraph 0032, active type ankle-foot orthosis for the prevention of foot drop and stability in walking), wherein the assistance devices a driving part which comprises a motor (Fig. 4, motor 320) and a transmission mechanism to change a speed of the motor (paragraph 0063, motor control 240 controls rotation quantity and rotation direction of the motor 320), and converts a rotational motion of the motor into a linear motion (paragraph 0065, rotary motion of motor is changed into linear motion by ball screw and ball nut); an elastic part (compression spring 365)  which alleviates an impact form an object through a foot part (foot part 30) and accumulates an impact force by compression (paragraph 0065, compressed spring atrophies generated impact), and releases an accumulated energy by stretching to apply an energizing force for motion assistance (paragraph 0065, energy from compressed spring is returned to gait cycle); and a crank mechanism which is provided between the driving part and the foot part (connector 380, located between motor 320 and foot part 30), .
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2008-0075251 A (Min) in view of US Patent Application Publication US 2013/0310949 A1 (Goldfarb).
Claim 4: Min further teaches a movable part to transmit the rotational motion to the foot part and cause plantar flexion or dorsal flexion (Fig. 2, ankle joint controlling part, see also paragraph 0054, ankle joint provides free plantarflexion and dorsiflexion of foot part 30); and a braking part to brake the motion of the driving part (motor controller 240 controls the motor 320 , including acceleration and braking), wherein the sensor comprises:; a second sensor to detect a rotation angle of the movable part (Fig. 3, rotary potentiometer 160); and the control part controls the braking part based on 
	Min is silent on a first sensor to detect angular velocity and acceleration and a third sensor to detect a repulsive force for the object
	Goldfarb teaches a first sensor to detect an angular velocity and acceleration (paragraph 0084, 3-axis accelerometer on ankle pivot member 1310, see also paragraph 0075, joint angles and angular velocities from on-board sensors) and a third sensor to detect a repulsive force from the object (paragraph 0084, uniaxial load cell integrated into custom foot 1318 to measure ground reaction force)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Min with the angular velocity, acceleration and ground reaction force sensors, as taught by Goldfarb, to detect the activity mode of the assistive device (Goldfarb, paragraph 0104)
Claim 5: Min teaches a relationship between the assistance device and the object includes a positional relationship (paragraph 005, resistance sensor part 110 detects the surface). Min further teaches a control part (control unit 200) operated based on a control algorithm but it does not function as described in the instant application. 
Goldfarb teaches the control part estimates from the signal of the third sensor whether the movable part is in a first phase of contacting with the object, or in a second                         
                            τ
                            =
                            
                                
                                    K
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                    -
                                    
                                        
                                            θ
                                        
                                        
                                            E
                                        
                                    
                                
                            
                            +
                            b
                            *
                            
                                
                                    θ
                                
                                
                                    d
                                    o
                                    t
                                
                            
                             
                        
                    , the brake is turned off and the prosthesis becomes passive (                        
                            τ
                            =
                            0
                            )
                        
                     when ankle angle (                        
                            θ
                            )
                        
                    , angular velocity (                        
                            
                                
                                    θ
                                
                                
                                    d
                                    o
                                    t
                                
                            
                            )
                        
                    , and equilibrium angle (                         
                            
                                
                                    θ
                                
                                
                                    E
                                
                            
                        
                    =0), see also paragraph 0108, acceleration data  is used to determine ground slope which helps determines equilibrium angle                         
                            (
                            
                                
                                    θ
                                
                                
                                    E
                                
                            
                            )
                        
                     )
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Min with the algorithms and the control part, as taught by Goldfarb, to modulate the braking part to help enhance the mobility of transfemoral amputees (paragraph 0003). 
Claim 6: Min and Goldfarb do not teach the braking part includes a brake attached to at least one end of both ends of rotation shaft of the motor.
 1, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2008-0075251 A (Min) in view of US Patent Application Publication US 2013/0310949 A1 (Goldfarb) further in view of US Patent 11,123,171 (Forsell
Claim 7: Min and Goldfarb are silent on the braking part comprises a switching part to perform switching between a current supply to the motor and a short circuit of the motor, and reduces the rotational speed of the motor by converting rotational energy into electric energy by a short circuit of the motor.
Forsell, which teaches a fastening means for internal prosthetics, teaches a switching part (paragraph 82, end switches can optionally be provided, see also paragraph 135, all switches in this application should be interpreted in its broadest embodiment) to perform switching between a current supply to the motor and a short circuit of the motor, and reduces the rotational speed of the motor by converting rotational energy into electric energy by a short circuit of the motor (paragraph 80, the current through the motor is measured in order to differentiate four states: Normal running operation, Motor stall, Motor short-circuit/open circuit, and Slipping of magnetic clutch, shorting a motor inherently turns rotational energy into electrical energy).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2008-0075251 A (Min) in view of Instructions for Use BiOM T2 Ankle (Biom) further evidenced by “A bionic ankle so natural, it’s worth a happy dance” (CNET)
Claim 10: Min is silent to a hybrid artificial foot.
Biom, a user guide for a powered ankle-foot prosthesis, teaches an extremely practical hybrid artificial foot with two modes of an active type (Page 7, The Ankle provides powered propulsion) and a passive type, wherein the artificial foot comprises the braking part (Page 7, wireless interface to tune powered assist), so that constant use is enabled by switching the mode from the active type to the passive type when a battery runs out during use (Pages 34-35, battery automatically shuts down once it has reached its discharge limit, ankle will continue to function without powered propulsion). 	CNET teaches that the system described in Biom was brought to market in July 2013; before the effective filing date of the claimed invention.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 3774                                                                                                                                                                                                        
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774